DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to after final consideration program request (AFCP) filed 5/25/2022. Claims 3, 4, 5, 11, 12, 13 and 17 (renumbered: 1-7) are allowed whereas claims 1-2, 6-10, 14-16 and 18-20 are cancelled without prejudice and disclaimer. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an electronic communication dated June 6, 2022 with applicant's attorney John K. Whetzel (reg # 73,133)
Reasons for allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Interpreting the claims in light of the specification, updated search, based on applicant's argument filed on 5/25/2022, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the aforementioned claim set. 
Claims 3, 4, 5, 11, 12, 13 and 17 (renumbered: 1-7) are allowed. No additional reasons for allowance are needed as the record is clear in light of applicant's claim amendments and the corresponding arguments.
According to MPEP 1302.14 (I): “In most cases, the examiner' s actions and the applicant' s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner' s actions clearly point out the reasons for rejection and the applicant' s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454